Citation Nr: 0501419	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-34 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The validity of the creation of the overpayment due to the 
retroactive reduction of the veteran's disability 
compensation benefits from June 1, 1998, through June 30, 
2003, due to a change in dependency status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from May 
1967 to July 1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA), Roanoke, Virginia, Regional Office 
(RO) that retroactively reduced the veteran's disability 
compensation benefits from June 1, 1998, through June 30, 
2003, due to a change in dependency status, thereby creating 
an overpayment.  The veteran has perfected an appeal of the 
validity of that overpayment.

In October 2004, the veteran appeared at a Board hearing in 
Washington D.C. before the undersigned.  The transcript of 
that hearing has been associated with the claims file, and 
the case is ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A review of the record indicates that the veteran has not yet 
received the required notification regarding his validity 
challenge.

An overpayment was created when the veteran's disability 
compensation benefits were retroactively reduced from June 1, 
1998, through June 30, 2003, due to a change in dependency 
status.  The RO found that the veteran had failed to notify 
VA of that change until June 2003.  

Under relevant law and VA regulations, the effective date of 
discontinuance of compensation to a veteran for a dependent 
spouse is the last day of the month in which the divorce or 
annulment occurred.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 
C.F.R. § 3.501(d)(2) (2004).  An award of additional 
compensation payable to a veteran on account of marriage will 
be the date of the veteran's marriage, if evidence is 
received within one year of the date of the event.  
Otherwise, the effective date for additional compensation 
based on marriage will be the date that notice of the 
marriage was received if the evidence is received within one 
year of the VA request.  38 C.F.R. § 3.401(b)(1) (2004).  
Payment of monetary benefits based on an increased 
compensation award may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the increased award became effective.  38 
U.S.C.A. § 5111(a).

The veteran contends that the RO improperly reduced his 
disability compensation benefits from June 1, 1998, through 
June 30, 2003, based on his marital status.  The veteran has 
indicated that he divorced his wife Connie in May 1998, and 
married Jeanna on June 6, 1998, and that he reported his 
divorce and remarriage to the VA at the time.  

At his hearing before the Board, the veteran specifically 
recalled that soon after his marriage to Jeanna in 1998, he 
handed a copy of his marriage certificate to a certain VA 
representative, who told him that the information would be 
placed in his claims file.  Given this allegation, it is 
clear that the underlying facts and the development of the 
facts are dispositive in this matter.  Thus, the VCAA does 
have an effect on the appeal.  Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002)

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In that regard, the appellant is hereby 
informed that to be successful in his 
challenge to the validity of the 
overpayment in question, evidence must be 
found that would tend to corroborate the 
veteran's allegation that he provided 
actual notice to VA of his divorce and 
remarriage in 1998.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.  


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


